Exhibit 10.1
() [y86388y8638800.gif]
August 23, 2010
Mungo Park
Chairman
Innovator Capital, Ltd
4thFloor, 20 Deering Street
London W1S 1AJ U.K.
Dear Mungo:
The following is intended as a further amendment of the engagement letter
between Innovator Capital, Ltd. (hereafter “you” or “your”) and Clean Diesel
Technologies, Inc. (hereafter “we” or “our”) of 20 November 2009 (the
“Engagement”). If you are in accord, kindly sign below where indicated.
1. We agree with you that the expiry date of the Engagement is extended until
close of business on 30 September, 2010 with only the following amendment No. 2
below and otherwise by its terms as amended to date.
2. We agree with you that your remuneration for your role in the M&A Service
under the Engagement, as amended, in connection with the proposed CSI merger
transaction (the “Merger”) shall be, as, if and when completed, a) the cash
amount of US$500,000.00 less monthly retainer fees paid and b) 194,486 shares of
our Common Stock, par $0.01, prior to the contemplated reverse split related to
the Merger.

          Very truly yours,    
 
        Clean Diesel Technologies, Inc.    
 
       
By:
  /s/ Michael L. Asmussen    
Name:
  Michael L. Asmussen    
Title:
  President    
 
       
By:
  /s/ John B. Wynne    
Name:
  John B. Wynne    
Title:
  Interim CFO    
 
        Agreed to and Accepted this 23rd day of August, 2010    
 
        Innovator Capital, Ltd.    
 
       
By:
  /s/ Mungo Park    
Name:
  Mungo Park    
Title:
  Chairman    

